Citation Nr: 1612196	
Decision Date: 03/25/16    Archive Date: 03/29/16

DOCKET NO.  10-27 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a mental condition, a personality disorder, and posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD as a result of a military sexual assault, depression, mood disorder and bipolar disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1989 to May 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In his May 2010 substantive appeal, the Veteran requested a Board hearing before Veterans Law Judge sitting at the RO (Travel Boards hearing).  A hearing was scheduled for April 2012, but the Veteran did not appear.  In May 2014, the Board found that good cause was shown as to why the Veteran failed to appear, as the record indicated that the Veteran never received notice of the April 2012 hearing.  Thus, the Board remanded the Veteran's case so that the RO could schedule the Veteran for a new Travel Board hearing.  In September 2014, a second Travel Board hearing was scheduled, but the Veteran failed to appear once again.  The Veteran has not presented good cause for his failure to appear, nor has he requested that the Board hearing be rescheduled.  Therefore, the Veteran's hearing request is considered withdrawn, and his appeal will proceed.  38 C.F.R. § 20.702(d) (2015).

As noted above, in May 2014, the Board remanded the Veteran's case to the agency of original jurisdiction (AOJ) for additional development.  The case has been properly returned to the Board for further appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Board must address the question of whether new and material evidence to reopen the claim has been received because this matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  In other words, the Board is required to first consider whether new and material evidence is presented before the merits of the claim can be considered.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Accordingly, the Board has characterized the appeal as encompassing both matters set forth on the title page.

The Board observes that the Veteran's claim of entitlement to service connection for a mental condition, a personality disorder, and PTSD was previously denied in a final rating decision.  In this regard, the Board notes that the United States Court of Appeals for Veterans Claims (Court) held that, when determining the scope of a claim, the Board must consider the claimant's description of the claim; symptoms described; and the information submitted or developed in support of the claim.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  However, the United States Court of Appeals for the Federal Circuit has held that, for purposes of determining whether a new claim has been submitted under 38 U.S.C.A. § 7104(b), the "factual basis" of a service connection claim the Veteran's disease or injury, rather than the symptoms of that disease or injury.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); see also Ephraim v. Brown, 62 F.3d 399 (Fed. Cir. 1996).

Further, the Court has determined that the scope of Boggs and Ephraim is limited to claims to reopen.  Specifically, the Court stated that Boggs, as well as Ephraim, relies upon a diagnosis to define the scope of a claim only retrospectively-after there has been a finding of fact based upon competent medical evidence.  See Clemons, supra, at 8.  In the context of section 5108 and requests to reopen, this accomplishes a balancing effect that preserves the finality of agency decision while not precluding Veterans from pursuing claims based on evidence of injuries or diseases distinct from those upon which benefits have been denied.  Id.  However, the Court determined that the advantages of treating separate diagnoses as separate claims in cases to reopen do not exist where separate diagnoses are rendered for the same reported symptoms during the initial processing of a claim for benefits.  Id.

Therefore, under Boggs and Ephraim, new and material evidence is required to reopen the Veteran's claim of entitlement to service connection for a mental condition, a personality disorder, and PTSD.  As the Board determines herein that such evidence has been received, the Board has recharacterized his claim for service connection for a mental condition, a personality disorder, and PTSD pursuant to Clemons as entitlement to service connection for an acquired psychiatric disorder.

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veterans Benefits Management System (VBMS) paperless claims files.  Such files include the November 2013 and November 2015 appellate briefs from the Veteran's representative.  The remaining documents are either duplicative of the documents contained in the paper claims file or are irrelevant to the issues currently on appeal.

The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  In a December 2006 rating decision, the Veteran's claim of entitlement to service connection for a mental condition, a personality disorder, and PTSD was denied.  Although notified of the decision, the Veteran did not appeal, and it became final.

2.  Evidence associated with the record since the final December 2006 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim.


CONCLUSIONS OF LAW

1.  The December 2006 rating decision that denied service connection for a mental condition, a personality disorder, and PTSD is final.  38 U.S.C. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for a mental condition, a personality disorder, and PTSD.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Rating actions are final and binding based on the evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and it becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c) (West 2014); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, 20.302(a) (2015).

Generally, an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating a claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Service connection for a mental condition, a personality disorder, and PTSD was originally denied in a rating decision issued in December 2006.  At that time, the only evidence considered was the Veteran's service treatment records.  The RO noted that the Veteran was diagnosed with both an adjustment disorder with a depressed mood and a personality disorder in service.  The RO also noted that there was no evidence of an in-service stressor.  Finally, the RO noted that there was no medical evidence of record showing that the Veteran was currently diagnosed with an acquired psychiatric disorder due to his military service.  As a result, the RO denied the Veteran's claim.

In April 2009, the Veteran filed his request to reopen his claim of entitlement to service connection for a mental condition, a personality disorder, and PTSD.  With regard to his request to reopen, the Veteran supplemented his argument for service connection by asserting that he was the victim of a sexual assault by an officer during service and that, as a result, he developed an acquired psychiatric disorder, to include PTSD.  In support of his claim to reopen, the Veteran submitted an April 2009 letter from his treating VA psychologist that noted that the Veteran had received treatment for a mood disorder since his discharge from the military, and that the Veteran suffered from bipolar disorder, severe.  Additional evidence added to the record includes private treatment records and VA treatment records showing a diagnoses of and treatment for bipolar disorder, depression, and PTSD.  Additionally, the Veteran underwent a VA examination in September 2009 to determine the nature and etiology of any acquired psychiatric disorder and its relationship to his military service, to include the alleged sexual assault.  As this evidence was not previously considered by the RO, it is considered new.

Furthermore, the Board finds that the new evidence relates to an unestablished fact necessary to substantiate the Veteran's claim for service connection for a mental condition, a personality disorder, and PTSD.  As noted above, the Veteran's treatment records show diagnoses of bipolar disorder, depression, and PTSD.  Furthermore, the April 2009 letter from the Veteran's treating psychologist notes that the Veteran had received treatment for a mood disorder since his discharge from service.  This newly submitted evidence is presumed to be credible for the purpose of reopening the Veteran's claim.  Thus, the Board finds that new and material evidence has been received to reopen the claim of entitlement to service connection for a mental condition, a personality disorder, and PTSD.  Accordingly, the claim is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


ORDER

New and material evidence having been received, the claim for entitlement to service connection for a mental condition, a personality disorder, and PTSD is reopened.


REMAND

The Veteran claims entitlement to service connection for an acquired psychiatric disorder, to include PTSD, as a result of service.  Specifically, the Veteran alleges that, while in service, he was the victim of a sexual assault by his lieutenant.  See June 2010 VA Form 9.  The Veteran stated that, although he reported to the infirmary multiple times following the incident due to feeling upset, anxious, and physically ill, he never reported the sexual assault itself out of fear that he would jeopardize his career.  Id.  Furthermore, he states that, although he may have suffered from psychiatric symptomatology prior to service, the sexual assault in service further exacerbated his symptoms.  Id.  This statement raises the question of whether the Veteran was psychiatrically sound at entrance into service.

On the Veteran's January 1989 enlistment examination, the Veteran was determined to be psychiatrically normal.  On his January 1989 Report of Medical History, the Veteran denied any psychiatric symptomatology, including depression and nervousness.  The Veteran's service treatment record note treatment for psychiatric symptomatology.  For example, in April 1991, the Veteran stated that, for the past two months he had been depressed, moody, and unhappy.  He stated that he felt useless, but he could not pinpoint the exact cause, such as his work center or problems onboard his ship.  He stated that he "felt numb all over."  The treatment record notes no history of psychiatric problems.  He was diagnosed with an adjustment disorder.  Later that same month, the Veteran again reported feeling depressed and felt as though the Navy was "changing him."  The Veteran reported feeling suicidal, but he denied any plan.  After reviewing the Veteran's symptoms and history, he was diagnosed with adjustment disorder and depressed mood, as well as a personality disorder with passive aggressiveness and dependent features.  A July 1991 service personnel record noted that the Veteran was discharged in May 1991 due to his personality disorder.

The Veteran underwent a VA examination in September 2009.  During the examination, the Veteran reported that, prior to service, he was hospitalized after a suicide attempt.  With regard to his in-service sexual assault, the Veteran once again said that he did not report the incident out of fear that he would not be believed and that he would receive a dishonorable discharge.  After reviewing the Veteran's current symptomatology, as well as his recent history, the examiner diagnosed the Veteran with bipolar disorder.  The examiner noted that the Veteran's depression was an aspect of his bipolarity, not a separate diagnosis.  Furthermore, the examiner opined that it was less likely than not that the Veteran's bipolarity was related to his in-service diagnosis of adjustment disorder.

Unfortunately, the Board finds that the September 2009 VA examination is inadequate.  Initially, the Board notes that, although the issue of whether the Veteran was sound upon entrance into service has been raised, the examiner failed to address whether any acquired psychiatric disorder clearly and unmistakably preexisted service and was not aggravated by service.  Furthermore, despite a March 2009 VA discharge summary diagnosed the Veteran with bipolar disorder and PTSD, noncombat, the September 2009 VA examination failed to address whether the Veteran suffered from PTSD as a result of his alleged sexual assault in service.  Finally, the September 2009 VA examiner failed to provide any supporting rationale for her conclusion that the Veteran's bipolar disorder was not related to his in-service diagnosis of adjustment disorder.

Given that the Veteran was presumed sound upon entrance, and because the September 2009 VA examination report fails to address whether the Veteran's recurrent acquired psychiatric disorder clearly and unmistakably preexisted service and was not aggravated by service, whether the Veteran suffers from PTSD as a result of a sexual assault, and because no rationale was provided, the Board finds that the Veteran should be afforded a new VA examination to address such matters.   

Finally, the Board observes that the Veteran receives VA treatment from the Jesse Brown VA Medical Center (VAMC) in Chicago, Illinois.  The most recent treatment records from that facility are dated in August 2009.  Therefore, while on remand, updated VA treatment records from such facility should be obtained.  

Accordingly, the case is REMANDED for the following action:

1. Obtain all VA treatment records from the Jesse Brown VAMC dated from August 2009 to the present pertaining to any acquired psychiatric disorder(s).

2.  Then, schedule the Veteran for a VA mental disorders examination to determine the nature and etiology of any acquired psychiatric disorder.  The examiner is specifically requested to provide an opinion on the following questions:

a)  Clearly indicate all acquired psychiatric disorder(s) and/or personality disorder(s) currently present.

b)  For all diagnosed acquired psychiatric disorders, the examiner should offer an opinion regarding the following inquires:

The examiner is asked to opine as to whether there is clear and unmistakable evidence that the disorder(s) pre-existed service.  In this regard, the examiner should consider the Veteran's reported pre-service suicide attempt.

(i)  If there is clear and unmistakable evidence that the disorder pre-existed service, the examiner is asked to opine as to whether there is clear and unmistakable evidence that the pre-existing disorder did not undergo an increase in the underlying pathology during service, i.e., was not aggravated during service.

If there was an increase in the severity of the Veteran's disorder, the examiner should offer an opinion as to whether such increase was clearly and unmistakably due to the natural progress of the disease.  

(ii)  If there is no clear and unmistakable evidence that such disorder pre-existed service, then the examiner is asked whether it is at least as likely as not that the disorder is directly related to service, to include his in-service psychiatric complaints and treatment.

(c)  If PTSD is diagnosed, the examiner is asked to review the record for evidence of behavioral changes that the support the occurrence of the alleged in-service sexual assault.  The examiner should specifically indicate whether the Veteran's diagnosis of PTSD is based on his alleged in-service sexual assault.

(d)  For any acquired psychiatric disorder other than PTSD, if there is no clear and unmistakable evidence that such disorder pre-existed service, then the examiner is asked whether it is at least as likely as not that the disorder is directly related to service, to include his in-service psychiatric complaints and treatment.

The rationale for any opinion offered should be provided.

3.  After completing the above, the Veteran's claim should be readjudicated.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


